IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 CIVIL RIGHTS DEFENSE FIRM, P.C.,                :   No. 63 MM 2020
 FIREARMS POLICY COALITION, INC.,                :
 PRINCE LAW OFFICES, P.C., TROP GUN              :   Petitioners’ Emergency Ex Parte
 SHOP LTD., AND ROGER MULLINS,                   :   Application for Extraordinary Relief
                                                 :   Pursuant to the Court’s King’s Bench
                      Petitioners                :   Jurisdiction
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 GOVERNOR TOM WOLF,                              :
                                                 :
                      Respondent                 :


                                          ORDER


PER CURIAM

       AND NOW, this 22nd day of March, 2020, upon review of Petitioners’ Emergency

Ex Parte Application for Extraordinary Relief Pursuant to the Court’s King’s Bench

Jurisdiction, which challenges the statutory authority for, and the constitutionality of, the

Governor’s Order of March 19, 2020 (“Order of the Governor of the Commonwealth of

Pennsylvania Regarding the Closure of All Businesses That Are Not Life Sustaining”),

and the Governor’s response to that Application, we order as follows:

       With respect to those Petitioners alleging that the Governor’s March 19 Order

infringes on this Court’s exclusive authority to regulate the practice of law, or otherwise

interferes with this Court’s orders declaring a statewide judicial emergency, see, e.g., In

Re: General Statewide Judicial Emergency, 531 & 532 Judicial Administration Docket

(Pa. Mar. 18, 2020) (order temporarily closing courts to the public), the Application is
DISMISSED AS MOOT.           Although the Governor’s March 19 Order provides that

businesses performing “Legal Services” must cease physical operations, he

subsequently added the following proviso: “Except as required to allow attorneys to

participate in court functions deemed essential by a president judge per the Pennsylvania

Supreme Court's order of March 18, 2020, or similar federal court directive, and lawyers

may access their offices to effectuate such functions and directives.”               See

https://www.scribd.com/document/452553026/UPDATED-5-45pm-March-21-2020-

Industry-Operation-Guidance, under hyperlink “See a list of life-sustaining businesses” at

https://www.pa.gov/guides/responding-to-covid-19/#ForBusinesses.         Accordingly, in

regard to these Petitioners, we find no controversy remains.

      In all other respects, the Application is DENIED.

      The Application For Leave Of The City Of Philadelphia To File Amicus Brief is

GRANTED.


      Justice Wecht files a Concurring and Dissenting Statement joined by Justices

Donohue and Dougherty.




                                    [63 MM 2020] - 2